NELSON, Circuit Justice.
The defence set up in this case is, that the bond was given for an antecedent debt, consisting of duties due at the custom-house, the payment of which was secured by' three several bonds, dated in the year 1832 (the month not given), executed by MeKewan, one of the defendants, and one William G. Marshall; that more than twenty years had elapsed, after the giving of the first three *1122■bonds, before the execution of the bond sued on; that no demand of payment had been made in the meantime; that the defendants executed the new bond without a knowledge of this defence to the claim, and in ignorance of their rights; and that they were advised by the agent of the plaintiffs that there was no defence to the demand. The judge at the circuit overruled this defence, and directed a verdict for the plaintiffs, and it requires no argument or authority to show that this ruling was correct. New trial denied.